     Case 2:16-cv-00148-KJM-JDP Document 136 Filed 11/16/20 Page 1 of 2



 1   Daniel M. Cislo, Esq., No. 125,378
        dan@cislo.com
 2   Mark D. Nielsen, Esq., No. 210,023
        mnielsen@cislo.com
 3   C. Wook Pak, Esq., No. 244,780
        wpak@cislo.com
 4   CISLO & THOMAS LLP
     12100 Wilshire Boulevard, Suite 1700
 5   Los Angeles, California 90025
     Telephone: (310) 451-0647
 6   Fax: (310) 394-4477
 7   Attorneys for Plaintiff,
     ADVANCED STEEL RECOVERY, LLC
 8
 9
                               UNITED STATES DISTRICT COURT
10                           EASTERN DISTRICT OF CALIFORNIA
11
12   ADVANCED STEEL RECOVERY, LLC,        )   Case No. 2:16-cv-00148-KJM-JDP
                                          )
13             Plaintiff,                 )   [Hon. Kimberly J. Mueller]
                                          )
14                                        )   ORDER GRANTING STIPULATION FOR
          vs.                             )   EXTENSION OF TIME REGARDING
15                                        )   PLAINTIFF’S RESPONSE TO
                                          )   DEFENDANTS’ SECOND AMENDED
16   X-BODY EQUIPMENT, INC., JEWELL       )   COUNTERCLAIM
     ATTACHMENTS, LLC, J.D.M.L., INC. dba )
17   STANDARD INDUSTRIES, and ALLSTATE )
     PAPER & METAL RECYCLING CO., INC. )
18                                        )
               Defendants.                )
19                                        )
20
21
22
23
24
25
26
27
28

     ORDER GRANTING
     STIPULATION FOR EXTENSION OF TIME                       Case No. 2:16-cv-00148-KJM-JDP
Case 2:16-cv-00148-KJM-JDP Document 136 Filed 11/16/20 Page 2 of 2
